IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0668
                               Filed July 22, 2015

IN THE INTEREST OF C.S., C.S.,
and W.Y.,
      Minor Children,

W.Y., Father,
      Appellant,

K.Y., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Monroe County, William S. Owens,

District Associate Judge.



      A mother and father separately appeal the termination of their parental

rights to three children. AFFIRMED ON BOTH APPEALS.



      Julie R. De Vries of De Vries Law Office, Centerville, for appellant-father.

      Robert F. Bozwell Jr. of Bozwell Law Office, Centerville, for appellant-

mother.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Steven Goodlow, County Attorney, and John A. Pabst, for

appellee.

      Debra A. George of Griffing & George Law Firm, Centerville, attorney and

guardian ad litem for minor children.

      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                           2



BOWER, J.

       A mother and father appeal the termination of their parental rights to three

children claiming the juvenile court prematurely scheduled the termination

hearing and termination is not in the best interests of the children. The mother

also claims there was insufficient evidence in the record to establish the children

could not be returned to her care. The father claims the juvenile court failed to

consider the impact of terminating the close relationship he has with the children.

We find the juvenile court relied on clear and convincing evidence in terminating

the parties’ parental rights and affirm.

I.     BACKGROUND FACTS AND PROCEEDINGS

       The children, C.S., C.S., and W.Y., were born in 2002, 2003, and 2006,

respectively. The family first came to the attention of the Iowa Department of

Human Services (DHS) in 2005 due to allegations of substance abuse by the

parents. A child-in-need-of-assistance (CINA) action was initiated, but was later

successfully closed in 2007 and the children were returned to their parents. A

second CINA action was initiated in 2009 due to similar substance abuse

concerns. After the parents participated in months of services, the case was

closed and the children were again returned to their parents’ custody.            The

present case stems from DHS’s involvement with the family in January 2013

concerning the parents’ use of alcohol and methamphetamine in the presence of

the three children. At that time, the children were residing with their father.

       On May 6, 2013, the children were adjudicated CINA pursuant to Iowa

Code section 232.2(6)(c)(2) (2013), and legal custody of the children was placed
                                        3



with DHS.    A dispositional order was filed on in September 2013, and legal

custody of the children remained with DHS for placement in foster care. Review

hearings were held on December 9, 2013 and March 10, 2014; a permanency

hearing was held on April 14, 2014. Prior to the permanency hearing, the parties

received a case permanency plan. The plan concluded with recommendations

from the social worker assigned to the case:

             The parents will have either done well and continued to
      move forward in their visits, etc., or they won’t have. If they haven’t
      made significant progress by that time, DHS will need to make a
      permanent recommendation for the boys. The three boys need to
      remain together. In the next three months a potential guardian for
      the children needs to be identified. If parents both return to using
      substances including alcohol, termination of parental rights needs
      to be considered.

In its permanency order, the juvenile court adopted the information contained in

the case permanency plan. The parents were granted up to an additional six

months to work toward reunification. The court scheduled a permanency review

hearing for July 7, 2014.

      In late June, DHS produced a report in preparation of the permanency

hearing recommending termination of parental rights. In the report, DHS noted

the father had been unsuccessfully discharged from substance abuse treatment

after he provided a positive drug test for methamphetamine. Concerning the

mother, on an unannounced visit to the mother’s residence in late April, a social

worker noticed the mother had a twenty-four pack of beer, which the mother

admitted to consuming at that time. In late May, the same social worker received

information the mother allowed known drug dealers in her residence.
                                        4



      On July 7, the State filed a petition to terminate the parents’ rights to the

three children. On that same date, the court issued an order finding the parties

agreed the permanency review and termination hearing should be held

concurrently. The court set a hearing date for September 29. On September 29,

the court learned the State did not perfect service on the parents for the

termination hearing. The court reset the permanency review and termination

hearing for October 20. On October 20, the court issued an order noting it had

heard some evidence concerning the permanency review and termination of

parental rights, but an additional hearing was necessary.      The court set the

remainder of the hearing for December 1.

      After concluding the hearing on December 1, the court entered an order

on March 31, 2015, terminating the mother’s and father’s parental rights pursuant

to Iowa Code section 232.116(1)(f).     In its order, the court noted since the

children’s removal, the following services had been provided: court ordered

supervision of the family, foster care services for the children, mental health

services, substance abuse treatment services (including residential treatment),

individual and family therapy, medication management, AA/NA meetings and

sponsors, parent partner program, random drug testing, supervision services for

visits, Family, Safety, Risk and Permanency (FSRP) services, family team

meetings, family treatment court services, and other court ordered services. The

court reasoned:

             In this case, the parents have been offered numerous
      services to assist them in having the children returned to their
      custody. Those services span a period of many years as this is the
      third occasion that one or more of the children have been
                                         5



       adjudicated as a Child in Need of Assistance based on parental
       substance abuse. The parents have participated in numerous
       substance abuse treatment programs including residential
       treatment, but they have continued to use drugs and/or alcohol.
       Based on the evidence presented at the hearing, there are actually
       more concerns about the parents and their ability to safely provide
       for the children now than when the department became involved in
       March 2013. It is clear that despite the years of services the
       parents’ history of substance use, personal and financial instability,
       and untreated mental health have not been addressed sufficiently
       to make it possible for the children to be placed with the parents
       now, or in the foreseeable future.

Both the mother and father separately appeal.

II.    STANDARD OF REVIEW

       Our review of termination decisions is de novo. In re P.L., 778 N.W.2d 33,

40 (Iowa 2010).     We give weight to the juvenile court’s findings, especially

assessing witness credibility, although we are not bound by them. In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010). An order terminating parental rights will be

upheld if there is clear and convincing evidence of grounds for termination under

section 232.116.   Id. Evidence is “clear and convincing” when there are no

serious or substantial doubts as to the correctness of the conclusions of law

drawn from the evidence. Id.

III.   DISCUSSION

       Iowa Code chapter 232 termination of parental rights follows a three-step

analysis. P.L., 778 N.W.2d at 39.     The court must first determine whether a

ground for termination under section 232.116(1) has been established. Id. If a

ground for termination has been established, the court must apply the best-

interest framework set out in section 232.116(2) to decide if the grounds for

termination should result in termination of parental rights.    Id.   Finally, if the
                                            6



statutory best-interest framework supports termination of parental rights, the

court must consider if any of the statutory exceptions set out in section

232.116(3) weigh against the termination of parental rights. Id.

       A.      The Timing of the Termination Hearing

       The mother and father both claim the district court prematurely scheduled

the termination hearing, and the court should not have held the termination

hearing and the permanency hearing at the same time. Neither parent objected

to the court scheduling these proceedings on the same date. Neither parent filed

a motion to continue or bifurcate the proceedings. Neither party objected the

proceedings were premature.          Finally, neither parent raised this issue at the

termination/permanency proceeding, or offered any evidence on the potential

prejudice caused by holding the two proceedings at the same time. Therefore,

we find error has not been preserved for this issue on appeal. State ex rel. Miller

v. Vertrue, Inc., 834 N.W.2d 12, 20–21 (Iowa 2013) (“Our error preservation rules

provide that error is preserved for appellate review when a party raises an issue

and the district court rules on it.”).

       Even if error had been preserved on this issue, we would find holding a

concurrent permanency/termination hearing is not barred by our statutory

scheme.     Additionally, we would find the hearing was not premature as the

permanency order granted the parents “up to” an additional six months

conditioned on the parents’ sobriety—the DHS plan, incorporated by the court,

recommended termination after three months if the parents had not made

progress.    The parents did not make progress—they actually regressed by
                                        7



resorting to substance abuse—therefore the court properly scheduled the

termination hearing.

      B.     Grounds for Termination

      When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the order on any ground we find supported by

the record. D.W., 791 N.W.2d at 707. To terminate parental rights under section

232.116(1)(f), the State must show the child is four years or older, has been

adjudicated in need of assistance, has been removed from the home for a

requisite period of time, and the juvenile court could not return the child to the

parent’s custody at the present time pursuant to section 232.102.         Without

citation, the mother appears to challenge the fourth ground, claiming there was

not clear and convincing evidence the child could not be returned to her care at

the time of the termination. Iowa Code § 232.116(1)(f)(4).

      The juvenile court found the children could not be returned to the mother’s

care due to DHS’s ongoing concerns related to her use of alcohol and her

relationship with her current paramour. The mother was charged with domestic

abuse in August 2014 regarding an incident with her paramour. The charge was

eventually dismissed, but DHS noted it highlighted issues with the mother and

paramour’s relationship. Finally the children have not resided with the mother

since December 2012.      We agree with the juvenile court’s reasoning.       The

mother has been provided services for years and still resorts to her old habits.

We find the children could not be returned to the mother’s care at the time of the

termination hearing and affirm.
                                           8



        C.    Best Interests of the Child.

        Even if a statutory ground for termination is met, a decision to terminate

must still be in the best interests of a child after a review of section 232.116(2).

P.L., 778 N.W.2d at 37. In determining the best interests of the child, we give

primary consideration to “the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental, and

emotional conditions and needs of the child.” See Iowa Code § 232.116(2).

        Both the mother and father claim termination is not in the best interests of

the children. For the reasons stated by the juvenile court above, we believe it is

in the best interests of the children to terminate the parents’ parental rights. The

guardian ad litem supports termination and believes it is in the children’s best

interests. The children have been out of their parents’ care for more than a year,

and there is evidence supporting the fact the children will be adopted without

difficulty. Therefore, termination is in the children’s best interests.

        D.    Closeness of the Parent-Child Relationship

        The father argues, without proper citation, termination would not be proper

due to the closeness of his relationship with the children. Even though the court

may determine that termination is appropriate under section 232.116(2), the court

need not terminate a parent’s parental rights if any of the circumstances

contained in section 232.116(3) exist. Section 232.116(3) provides, in relevant

part:

        The court need not terminate the relationship between the parent
        and child if the court finds any of the following:
              ....
                                          9



             c. There is clear and convincing evidence that the
       termination would be detrimental to the child at the time due to the
       closeness of the parent-child relationship.

       “Iowa’s statutory scheme recognizes the conflict between a parent’s

interest in continuing to raise their child as part of their family and the State’s

interest in providing a stable, loving homelife for the child as soon as possible.”

P.L., 778 N.W.2d at 38. While a parent’s interest in raising his children is an

important interest, “[t]he State’s interest in providing a stable, loving homelife for

a child as soon as possible is just as important an interest.” Id. The father has

received services for years, and just like the mother, returns to his old habits of

substance abuse. These children need a “stable, loving homelife” now and can

no longer wait for their father to become sober and provide a safe and stable

environment for the children. We find the juvenile court properly terminated the

father’s parental rights.

IV.    Conclusion.

       The mother’s and father’s claim concerning holding the permanency

proceeding and termination hearing at the same time was not preserved for our

appellate review.     There is clear and convincing evidence that grounds for

termination exist under section 232.116(1)(f), termination of the mother’s and

father’s parental rights is in the child’s best interests pursuant to section

232.116(2), and no consequential factor weighing against termination in section

232.116(3) requires a different conclusion. Accordingly, we affirm termination of

the mother’s and father’s parental rights.

       AFFIRMED ON BOTH APPEALS.